—Appeal by the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered December 20, 1991, convicting him of robbery in the first degree, grand larceny in the fourth *524degree, and unlawful imprisonment in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review powér, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We further find that the immediate and complete curative instructions given by the trial court were sufficient to eliminate any prejudice which might have resulted from the prosecutor’s three passing references to the evidence as "uncontroverted” during his summation (see, People v DeFigueroa, 182 AD2d 772, 773; see also, People v Bryant, 163 AD2d 406; People v Brown, 163 AD2d 405, 406; People v Allen, 127 AD2d 840, 841; People v Patterson, 83 AD2d 691). In any event, proof of the defendant’s guilt was overwhelming and there is no significant probability that the remarks affected the jury’s verdict (see, People v Crimmins, 36 NY2d 230; People v Bryant, supra).
The defendant’s other contentions are either unpreserved for appellate review or without merit. Bracken, J. P., Miller, Lawrence and Pizzuto, JJ., concur.